DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 10 August 2022.
Claims 1-4, 9, 11-14, 17, 19 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments regarding the Claims Objections for Claims 1, 2-10 have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action are withdrawn.
Applicant’s arguments regarding the Claim Objections for Claims 11, 12-20 have been fully considered and they are persuasive.  The objections in the previous office action are withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the claimed steps cannot practically be performed mentally.” Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose mapping temporary identifier and temporary security code to an existing account number that has been compromised.  The claims also disclose continue processing a transaction if the temporary identifier or the temporary security code is in the transaction data.  That task may be performed by the human mind or with pen and paper.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the pending claims are integrated into a practical application.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “a computer-implemented system,” “processor,” “a non-transitory computer readable medium” “pseudo-random generator,” and “instructions” To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Replacing an account number, comparing account numbers, and processing a transaction if temporary account number is found in transaction data/request, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze account numbers that are compromised, creating temporary account numbers to use for a period of time, and ensuring that the temporary account number is in transaction data in order to process a transaction.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “the pending claims amount to ‘significantly more’ than any asserted abstract idea.” Examiner respectfully disagrees.
In Bascom, the claims were directed to the inventive concept of providing customizable Internet-content filtering which, under Step 2 of the Alice analysis, was found to transform the abstract idea of filtering content into a patent-eligible invention.  Although the underlying idea of filtering Internet content was deemed to abstract, under step 2 of the Alice analysis, the claims carved out a specific location for the filtering system, namely a remote Internet service provider (ISP) server, and required the filtering system to give users the ability to customize filtering for their individual network accounts. Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). 
Unlike in BASCOM, the present claims do not disclose non-generic arrangement of known, generic elements, as in BASCOM.  The claims are using a generic processor to analyze and associate a temporary identifier with an existing account number when the existing account number has been suspended.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0033]-[0037] describing a general/generic processor, general/generic I/O devices, and general/generic memory: ([0033]In FIG. 2, server 200 includes a hardware processor 210, an input/output (I/O) device 220, and a memory 230. It should be noted that server 200 may include any number of those components and may further include any number of any other components. Server 200 may be standalone, or it may be part of a subsystem, which may be part of a larger system. For example, server 200 may represent distributed servers that are remotely located and communicate over a network. [0034] Processor 210 may include or one or more known processing devices, such as, for example, a microprocessor. In some embodiments, processor 210 may include any type of single or multi-core processor, mobile device microcontroller, central processing unit, etc. In operation, processor 210 may execute computer instructions (e.g., program codes) and may perform functions in accordance with techniques described herein. Computer instructions may include routines, programs, objects, components, data structures, procedures, modules, and functions, which may perform particular processes described herein. In some embodiments, such instructions may be stored in memory 230, processor 210, or elsewhere. [0035] I/O device 220 may be one or more devices configured to allow data to be received and/or transmitted by server 200. I/O device 220 may include one or more customer I/O devices and/or components, such as those associated with a keyboard, mouse, touchscreen, display, etc. I/O device 220 may also include one or more digital and/or analog communication devices that allow server 200 to communicate with other13 Customer No. 96,592Attorney Docket No. 11360.0684-01000machines and devices, such as other components of system 100. I/O device 220 may also include interface hardware configured to receive input information and/or display or otherwise provide output information. For example, I/O device 220 may include a monitor configured to display a customer interface.  [0036] Memory 230 may include one or more storage devices configured to store instructions used by processor 210 to perform functions related to disclosed embodiments. For example, memory 230 may be configured with one or more software instructions associated with programs and/or data. [0037] Memory 230 may include a single program that performs the functions of the server 200, or multiple programs. Additionally, processor 210 may execute one or more programs located remotely from server 200. Memory 230 may also store data that may reflect any type of information in any format that the system may use to perform operations consistent with disclosed embodiments. Memory 230 may be a volatile or non-volatile (e.g., ROM, RAM, PROM, EPROM, EEPROM, flash memory, etc.), magnetic, semiconductor, tape, optical, removable, non-removable, or another type of storage device or tangible (i.e., non-transitory) computer-readable medium.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.  Moreover, Applicant submits that the “the claims recite non-conventional and non-generic elements” because a “transaction analyzer” is shown.  However, the claims do not disclose a “transaction analyzer” performing any steps. 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components and Claim 11 is directed to a method comprising a series of steps.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1 and 11) are directed, in part, to determining a temporary identifier associated with an existing account number based on a determination that the existing account number is suspended, wherein the temporary identifier is determined by generating a pseudo-random number; determining a temporary security code associated with the existing account number when a payment comprising the existing account number occurs;  indicating the temporary identifier and the temporary security code with the existing account number; and continuing processing the payment if received transaction data of the payment comprises at least one of the temporary identifier or the temporary security code.   These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system evaluates the transaction data to ensure a temporary identifier or security code is included in a request; business relations and legal obligations occur when a payment is processed if the received transaction data contains the proper numbers/identifier/codes; and managing relationships occur when rules are followed to determine an existing account number is suspended and mapping a temporary identifier to an existing account number.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a computer-implemented system,” “processor,” “a non-transitory computer readable medium” “pseudo-random generator,” and “instructions” to perform the claimed steps.  The computer in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-10 and 12-20 are directed to explaining more about setting transaction and/or fund limits.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion). Claims 4 and 14 do add an additional element of using “artificial intelligence” to complete the tasks.  However, the artificial intelligence additional element is similar to the analysis above in Step 2A Prong 2 and Step 2B – the artificial intelligence is used in a general manner to analyze data, without specific step explanations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US 2017/0316402 A1) hereinafter Anantharaman, in view of Holman et al. (US 2014/0279428 A1) hereinafter Holman, in view of Kuo (US 10,692,078 B1) hereinafter Kuo.
Claims 1, 11
Anantharaman discloses the following limitations:
 (Currently Amended) A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: determining a temporary identifier associated with an existing account number based on a determination that the existing account number is suspended,; (see at least [0001] [0006]-[0008] [0016]-[0023] [0029]-[0036] [0052]-[0057]. Anantharaman discloses mapping a temporary payment account to a compromised permanent payment account for a limited time period is performed closely with the payment network, payment processor, and an account mapping computing device.  Anantharaman discloses allowing a cardholder to use a temporary payment account in lieu of the cardholder's compromised permanent payment account by mapping the temporary account to the compromised account for processing transactions.  Anantharaman discloses the user may link a prepaid account to a compromised account for processing payment transactions. For example, the account holder and issuer bank will map the temporary account identifier PAN ABC123 with the permanent payment card PAN XYZ456.). 
determining a temporary security code associated with the existing account number when a payment comprising the existing account number occurs; (see at least [0016]-[0023] [0001] [0006] [0029]-[0036] [0052]-[0057].  Anantharaman discloses the mapping request includes data associated with the prepaid payment account and the permanent payment account (e.g., payment account identifiers), expiration dates, and any other related data desired for mapping accounts (i.e., security codes found on cards), which helps the account holder securely use the temporary prepaid payment account in lieu of the permanent account identifier for a period of time after the permanent account identifier has been compromised.).
indicating the temporary identifier and the temporary security code to an apparatus associated with the existing account number; and (see at least [0001] [0006] [0016]-[0023] [0029]-[0036] [0052]-[0057].  Anantharaman discloses the mapping request includes data associated with the prepaid payment account and the permanent payment account (e.g., payment account identifiers), expiration dates, and any other related data desired for mapping accounts (i.e., security codes found on cards), which helps the account holder securely use the temporary prepaid payment account in lieu of the permanent account identifier for a period of time after the permanent account identifier has been compromised.).
continuing processing the payment if received transaction data of the payment comprises at least one of the temporary identifier or the temporary security code. (see at least Figure 6 [0001] [0006] [0016]-[0023] [0029]-[0036] [0052]-[0057].  Anantharaman discloses receiving an authorization request with the prepaid payment account identifier (i.e., temporary identifier) to process a transaction.  Anantharaman further discloses using a mapping entry to determine the permanent payment account identifier based on the received prepaid payment account identifier (i.e., temporary identifier) and other data associated with the temporary identifier (i.e., security code).  Anantharaman also discloses associating all transactions performed with the temporary account identifier thereafter with the compromised account identifier.). 

Anantharaman discloses the limitations shown above.  Holman also specifically discloses analyzing the transaction authentication information before allowing a transaction to continue:
continuing processing the payment if received transaction data of the payment comprises at least one of the temporary identifier or the security code.  (see at least [0133] [0136] [0221] [0293] [0298] [0313].  Holman discloses setting authentication questions to answer before continuing with a transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account of Anantharaman to incorporate the teachings of Holman and specifically disclose analyzing the transaction authentication information before allowing a transaction to continue because doing so would make sure a user’s or card’s transaction limit and rules (i.e., authentication rules) are still followed (see at least Holman [0187]-[0189] [0314] [0253]).

Anantharaman/Holman disclose the limitations shown above.  Anantharaman/Holman fail to specifically disclose that the temporary credit card number is generated using a pseudo-random number generator. However, Kuo discloses the following limitations:
determining a temporary identifier associated with an existing account number based on a determination that the existing account number is suspended, wherein the temporary identifier is determined by a pseudo-random generator; determining a temporary security code associated with the existing account number when a payment comprising the existing account number occurs;  indicating the temporary identifier and the temporary security code to an apparatus associated with the existing account number; and continuing processing the payment if received transaction data of the payment comprises at least one of the temporary identifier or the temporary security code.   (see at least 6:16-37; 9:13-10:8; 10:37-50; 10:62-11:4; 12:34-48; 4:5-28; 13:18-24.  Kuo discloses a generation of limited-use credit card numbers for a transaction.  Kuo discloses that a pseudo-random number generator uses a pseudo-random number generation algorithm to produce a series of digits to create a card number that may be used for a limited use.  A pseudo random number generator may also produce a verification code intended for limited use (i.e., temporary security code).  Moreover, Kuo discloses that the limited use card number is temporary because Kuo discloses that a number may be generated at a certain time interval, or may otherwise decide to generate a number independently.  The limited-use card number may be set to only be used for one transaction, and then a new number will be generated by the pseudo-random number generator.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account and analyzing the transaction authentication information of Anantharaman/Holman to incorporate the teachings of Kuo and specifically disclose that the temporary credit card number is generated using a pseudo-random number generator because doing so would increase security when the user completes a purchase with a limited-use credit card (see at least Kuo 1:15-51; 9:13-10:8).

Claims 2, 12
Anantharaman/Holman/Kuo disclose the limitations shown above.  Holman specifically discloses setting a limit amount for a temporary card number:
(Currently Amended) The computer-implemented system of claim 1, wherein the operations further comprise: -2-Application No.: 16/983,711 Attorney Docket No.: 11360.0684-00000 based on the determination that the existing account number is suspended, determining a fund limit of the existing account number available for payments in a time period.   (see at least [0314] . Holman discloses restrictions may be set for the temporary card number.  For example, a temporary card number may be issued with a limit of $300.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account of Anantharaman/Holman/Kuo to incorporate the teachings of Holman and specifically disclose setting a limit amount for a temporary card number because doing so would make sure a user’s or card’s transaction limit is still followed (see at least Holman [0187]-[0189] [0314] [0253]).

Claims 3, 13
Anantharaman/Holman/Kuo disclose the limitations shown above.  Holman specifically discloses analyzing a set monthly transaction limit:
(Currently Amended) The computer-implemented system of claim 2, wherein determining the fund limit is based on an average value of monthly expenditures of the existing account number in a past time range.  (see at least [0314] [0188].  Holman discloses restrictions may be set on the temporary card number.  The system may see that the user has set a restriction to only spend $50 per month at Best Buy.  Therefore, if a customer is at Best Buy, the system will set a restriction (i.e., fund limit) to only spend $50 using the temporary card number.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account of Anantharaman/Holman/Kuo to incorporate the teachings of Holman and specifically disclose analyzing a set monthly transaction limit because doing so would make sure a user’s or card’s transaction limit is still followed (see at least Holman [0187]-[0189] [0314] [0253]).

Claims 4, 14
Anantharaman/Holman/Kuo disclose the limitations shown above.  Holman specifically discloses using AI to analyze transaction data and determine further actions:
(Currently Amended) The computer-implemented system of claim 2, wherein the operations further comprise: determining the fund limit using an artificial intelligence technique, wherein the artificial intelligence technique uses at least one of a balance of the existing account number, transaction data of the existing account number in a past time range, a credit score associated with the existing account number, or user profile data associated with the existing account number as input.   (see at least [0253] [0314] [0188].  Holman discloses analyzing received transaction data using limited AI to determine actions, such as when to set limits, such as only spend $50 per month at Best Buy.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account of Anantharaman/Holman/Kuo to incorporate the teachings of Holman and specifically disclose using AI to analyze transaction data and determine further actions because doing so would make sure a user’s or card’s transaction limit is still followed (see at least Holman [0187]-[0189] [0314] [0253]). 

Claims 5, 15
Anantharaman/Holman/Kuo disclose the limitations shown above.  Holman specifically discloses approve the payment if the payment is below a fund threshold:
(Original) The computer-implemented system of claim 2, wherein the operations further comprise: approving the payment if the payment is within the fund limit; or rejecting the payment if the payment is not within the fund limit.    (see at least [0187]-[0189] [0314].  Holman discloses issue a temporary card number with a limit of $300.  The system will determine is a customer is below the threshold – may show colors such as green if a customer is below the threshold and red if the customer will be over the threshold.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account of Anantharaman/Holman/Kuo to incorporate the teachings of Holman and specifically disclose determining a temporary identifier in a periodic manner because doing so would make sure a user’s or card’s transaction limit is still followed (see at least Holman [0187]-[0189] [0314] [0253]).

Claims 6, 16
Anantharaman/Holman/Kuo disclose the limitations shown above.  Further Anantharaman discloses:
 (Original) The computer-implemented system of claim 1, wherein the operations further comprise: -3-Application No.: 16/983,711 Attorney Docket No.: 11360.0684-00000 rejecting the payment if the received transaction data of the payment does not include the temporary identifier, wherein the payment is a card-present transaction.  (see at least[0001] [0006] [0016]-[0023] [0029]-[0036] [0052]-[0057].   Anantharaman discloses that transactions that occurred during the compromised time period and with the mapped temporary prepaid payment account to the permanent account identifier will be processed, cleared, and settled.  This includes transactions in person with a merchant.). 

Claims 7, 17
Anantharaman/Holman/Kuo disclose the limitations shown above.  Further Anantharaman discloses:
 (Previously Presented) The computer-implemented system of claim 1, wherein the operations further comprise: rejecting the payment if the received transaction data of the payment does not include the temporary security code, wherein the payment is a card-not-present transaction.  (see at least  [0057] [0029] [0040] [0046] [0001] [0006] [0016]-[0023] [0030]-[0036] [0052]-[0056].  Anantharaman discloses that transactions that occurred during the compromised time period and with the mapped temporary prepaid payment account to the permanent account identifier will be processed, cleared, and settled.  This includes transactions over web browsers with online merchants.  If the temporary account identifier data (including security code) is not correct, then that transaction will not be processed.).

Claims 9, 19
Anantharaman/Holman/Kuo disclose the limitations shown above.  Further Anantharaman discloses:
 (Currently Amended) The computer-implemented system of claim 1, wherein determining the temporary security code comprises: sending the existing account number and an expiration date associated with the existing account number to a transaction processing service provider;  (see at least [0016]-[0023] [0001] [0006] [0029]-[0036] [0052]-[0057].   Anantharaman discloses the mapping request includes data associated with the prepaid payment account and the permanent payment account (e.g., payment account identifiers), expiration dates, and any other related data desired for mapping accounts (i.e., security codes found on cards), which helps the account holder securely use the temporary prepaid payment account in lieu of the permanent account identifier for a period of time after the permanent account identifier has been compromised.).
 receiving authentication data from the transaction processing service provider; and  (see at least [0001] [0006] [0016]-[0023] [0029]-[0036] [0052]-[0057].  Anantharaman discloses receiving authorization request data in order to process the transaction. Anantharaman discloses the mapping request includes data associated with the prepaid payment account and the permanent payment account (e.g., payment account identifiers), expiration dates, and any other related data desired for mapping accounts, which helps the account holder securely use the temporary prepaid payment account in lieu of the permanent account identifier for a period of time after the permanent account identifier has been compromised.).  
determining the temporary security code using the authentication data.   (see at least [0001] [0006] [0016]-[0023] [0029]-[0036] [0052]-[0057].  Anantharaman discloses the mapping request includes data associated with the prepaid payment account and the permanent payment account (e.g., payment account identifiers), expiration dates, and any other related data desired for mapping accounts, which helps the account holder securely use the temporary prepaid payment account in lieu of the permanent account identifier for a period of time after the permanent account identifier has been compromised.). 

Claims 10, 20
Anantharaman/Holman/Kuo disclose the limitations shown above.  Further Anantharaman discloses:
 (Previously Presented) The computer-implemented system of claim 1, wherein indicating the temporary identifier and the temporary security code to the apparatus comprises: indicating the temporary identifier and the temporary security code to the apparatus via a text message, a push notification, an in-app notification, an email, or a telephone call.  (see at least [0001] [0006] [0016]-[0023] [0029]-[0036] [0052]-[0057].  Anantharaman discloses the account holder and the issuer bank (i.e., the issuer bank that issued the permanent payment card to the account holder) will communicate via telephone or web that the account holder’s payment card has been compromised and the account holder will be using a temporary account identifier.  The account holder and issuer bank will then map the temporary account identifier PAN ABC123 with the permanent payment card PAN XYZ456.). 

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US 2017/0316402 A1) hereinafter Anantharaman, in view of Holman et al. (US 2014/0279428 A1) hereinafter Holman, in view of Kuo (US 10,692,078 B1) hereinafter Kuo in view of Foss, JR (US 2009/0094124 A1) hereinafter Foss.
Claims 8, 18
Anantharaman/Holman/Kuo disclose the limitations shown above.  Anantharaman/Holman/Kuo fail to specifically disclose determining the temporary identifier in a periodic manner.
Though, Foss discloses the following limitations:
(Original)  The computer-implemented system of claim 1, wherein determining the temporary identifier comprises: determining the temporary identifier in a periodic manner.  (see at least [0043].  Foss discloses the data aggregation module can feed information into the risk models and the account behavior model at periodic intervals. The account behavior model can operate to alter the parameters of the operation of the credit account.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the replacement credit account of Anantharaman/Holman/Kuo to incorporate the teachings of Foss and specifically disclose determining a temporary identifier in a periodic manner because doing so would ensure the information is correct before providing the service (see at least Foss abstract [0043]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johansson et al. (US 8,423,467 B1) discloses financial transactions may be facilitated by shadow accounts.  Users may us the shadow account numbers rather than the master account numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691